DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “the second network association” in the final lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-12, 17, 26-28, 31-37, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagan et al. (US Pub. No. 2013/0067193), hereinafter referred to as Kagan.
As to claims 1 and 26, Kagan discloses a computing system, comprising: a least one peripheral bus (30, fig. 1, [0005]); a peripheral device (HCA 24, fig. 1) connected to the at least one peripheral bus; at least one memory (28, fig. 1); a first system component (host domain 40, fig. 2) which is (i) associated with a first address space in the at least one memory (each application 42, 48 may be assigned one or more queue pairs 50... initially registers memory protection keys and virtual address spaces for use by respective QPs; [0034-0035]) and (ii) connected to the peripheral device via the at least one peripheral bus (fig. 1-2); and a second system component (domain x/y/z, fig. 2), which is (i) associated with a second address space in the at least one memory (each application 42, 48 may be assigned one or more queue pairs 50... initially registers memory protection keys and virtual address spaces for use by respective QPs; [0034-0035]) and (ii) connected to the peripheral device via the at least one peripheral bus (fig. 1-2), wherein the first system component is arranged to cause the peripheral device to access the second address space that is associated with the second system component (Driver 60 loads the required address translation tables into IOMMU 58, based on the virtual memory spaces that have been allocated to each of the virtual machines; [0036]).

As to claims 2 and 27, Kagan discloses one or both of the first and second system components are physical processors (CPU 26 operates a host domain 40; [0033]).

As to claims 3 and 28, Kagan discloses one or both of the first and second system components are virtual processors (virtual machines 44 (labeled DOMAIN X, DOMAIN Y, DOMAIN Z, . . . ); [0033]).

As to claims 6 and 31, Kagan discloses the first system component is a first virtual processor (host domain 40, fig. 2) arranged to access the first address space using a first, address translation (HCA driver 60 in host domain 40 loads keys and address translation tables for use by host applications 42; [0035]); wherein the second system component is a second virtual processor (domain x/y/z, fig. 2) arranged to access the second address space using a second address translation (Driver 49 loads the keys and address translation tables into a memory protection and translation (MPT) unit 56, for use by the HCA in servicing work items in the QP, [0035]); and comprising virtualization software (NIC support virtual memory addressing, [0021]), which is configured to define an association between at least part of the first address translation and at least part of the second address translation, and to enable the peripheral device to access the second address space using the association (Driver 60 loads the required address translation tables into IOMMU 58, based on the virtual memory spaces that have been allocated to each of the virtual machines; [0036]).

As to claims 7 and 32, Kagan discloses the peripheral device comprises a network adapter (network interface controllers (NICs), such as IB HCAs, [0021]), and wherein the virtualization software is configured to define the association between first and second Remote Direct Memory Access (RDMA) Memory Keys (MKEYs) that correspond to the first and second address translations, respectively (A single work queue can receive work requests from the respective application not only to perform I/O operations (such as RDMA read and write, as well as send operations), but also to register ranges of virtual addresses in the host memory for use in serving the application, [0023]; a given QP (including UMR WQEs) specify locations in memory 28 by means of an access address 74 comprising a memory key (MKey) 76 and a virtual address 77. The memory key points to a MKey context 78, 79 in a memory protection table 80, [0044]).

As to claims 8 and 33, Kagan discloses the first system component is configured to cause the peripheral device to transfer data by Remote Direct Memory Access (RDMA) to the second address space (A single work queue can receive work requests from the respective application not only to perform I/O operations (such as RDMA read and write, as well as send operations), but also to register ranges of virtual addresses in the host memory for use in serving the application, [0023]), using a Queue Pair (QP) controlled by the first system component (each application 42, 48 may be assigned one or more queue pairs 50... initially registers memory protection keys and virtual address spaces for use by respective QPs; [0034-0035]).

As to claims 9 and 34, Kagan discloses the QP, and transferal of the data by RDMA, are associated with a network association of the second system component (a given channel adapter will serve multiple QPs concurrently, serving both as a requester--transmitting request messages and receiving responses on behalf of local clients--and as a responder--receiving request messages from other channel adapters and returning responses accordingly...RDMA read and write requests specify the memory range to be accessed by the HCA in the local memory of the responder, whereas send requests leave the choice of memory range to the responder. In the present embodiment, the memory range for at least some RDMA requests is assumed to be specified in terms of virtual memory addresses, which are translated by HCA 24 into machine addresses in memory 28; [0031]).

As to claims 10 and 35, Kagan discloses the first virtual processor is arranged to cause the peripheral device to access the second address space subject to a security policy that governs access to the address spaces (Once drivers 49 and 60 have registered memory protection keys and virtual address spaces, applications 42 and 48 may allocate these regions for their own purposes and may control and change the address translations performed by MPT unit 56 in HCA 24 accordingly; [0039]).

As to claims 11 and 36, Kagan discloses the peripheral device comprises a network adapter (network interface controllers (NICs), such as IB HCAs, [0021]), which is configured to hold a local copy of the association between the at least part of the first address translation and the at least part of the second address translation, and to access the second address space using the local copy of the association (Once drivers 49 and 60 have registered memory protection keys and virtual address spaces, applications 42 and 48 may allocate these regions for their own purposes and may control and change the address translations performed by MPT unit 56 in HCA 24 accordingly; [0039]).

As to claims 12 and 37, Kagan discloses the second system component is a virtual processor (virtual machines 44 (labeled DOMAIN X, DOMAIN Y, DOMAIN Z, . . . ); [0033]), and wherein the first system component is configured to run virtualization software (A virtual machine monitor (VMM) 46 in the host domain (also referred to as a "hypervisor"); [0033]) that (i) allocates physical resources to the virtual processor (Driver 60 loads the required address translation tables into IOMMU 58, based on the virtual memory spaces that have been allocated to each of the virtual machines; [0036]) and (ii) accesses the second address space of the virtual processor (A virtual machine monitor (VMM) 46 in the host domain (also referred to as a "hypervisor") interacts with the kernels of the guest operating systems in a manner that emulates the host processor and allows the virtual machines to share the resources of the CPU; [0033]).

As to claims 17 and 42, Kagan discloses the peripheral device comprises a storage device (Driver 49 loads the keys and address translation tables into a memory protection and translation (MPT) unit 56; [0035], fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 23, 29-30, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan in view of Ackerman et al. (US Pub. No. 2018/0300117), hereinafter referred to as Ackerman.
 As to claims 4 and 29, Kagan does not appear to explicitly disclose the first and second system components run on different servers.
However, Ackerman discloses the first and second system components run on different servers (one or more of the managed server VMs may be a remote server (e.g., remote from the administrative host server, remote from other managed servers, and the like), [0081]).
Kagan and Ackerman are analogous art because they are from the same field of endeavor, virtual machine management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kagan and Ackerman before him or her, to modify the virtual environment architecture of Kagan to include the geographically distributed environment of Ackerman because an architecture of remote servers would eliminate single points of failure.
The suggestion/motivation for doing so would have been to provide a resilient computing platform.
Therefore, it would have been obvious to combine Kagan and Ackerman to obtain the invention as specified in the instant claim.

As to claims 5 and 30, the combination of Kagan in view of Ackerman discloses the first and second system components run on a same server (NOTE: as demonstrated above, Ackerman teaches the distributed architecture, but indicates “may be”, which implies the possibility of the converse. Motivation/suggestion for the configuration would be the reduce resource costs and communication time and vulnerability).

As to claims 23 and 48, the combination of Kagan in view of Ackerman discloses the peripheral device comprises a network adapter (network interface controllers (NICs), such as IB HCAs, [0021]),, and wherein the first and second system components run on different physical hosts served by the network adapter (one or more of the managed server VMs may be a remote server (e.g., remote from the administrative host server, remote from other managed servers, and the like), [0081]). The suggestion/motivation to combine remains as indicated above with respect to claim 4.

Claims 13 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan in view of Kumar et al. (US Pub. No. 2020/0319913), hereinafter referred to as Kumar.
As to claims 13 and 38, Kagan does not appear to explicitly disclose the second system component is configured to specify to the peripheral device whether the first system component is permitted to access the second address space, and wherein the peripheral device is configured to access the second address space only upon verifying that the first system component is permitted to access the second address space.
However, Kumar discloses the second system component is configured to specify to the peripheral device whether the first system component is permitted to access the second address space, and wherein the peripheral device is configured to access the second address space only upon verifying that the first system component is permitted to access the second address space (To verify an access requested by a first agent to an address space of a second agent is permitted, the data mover may include or be coupled to a PASID permissions table (PPT). This permissions table may be used to validate a job submitter's access permissions for accessing the other PASIDs, as well as limiting access to certain address ranges; [0020]).
Kagan and Kumar are analogous art because they are from the same field of endeavor, virtual machine management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kagan and Kumar before him or her, to modify the virtual environment architecture of Kagan to include the access verification of Kumar in order to secure the address space access.
The suggestion/motivation for doing so would have been to ensure the data operations are performed securely (Kumar: [0056]).
Therefore, it would have been obvious to combine Kagan and Kumar to obtain the invention as specified in the instant claim.

Claims 14-15, 18-19, 24-25, 39-40, 43-44, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan in view of Kannan et al. (US Pub. No. 2022/0197505), hereinafter referred to as Kannan.
As to claims 14 and 39, as has been demonstrated above, Kagan teaches the at least one peripheral bus comprises a first peripheral bus connected to the first system component and the second system component; and the at least one memory comprises a first memory having the first address space and associated with the first system component and a second address space associated with the second system component.
Kagan does not appear to explicitly disclose a second peripheral bus connected to the second system component and a second memory associated with the second system component
However, Kannan discloses a second peripheral bus connected to the second system component (fig. 1A, bus connections of second computing device 164B) and a second memory associated with the second system component (fig. 1A, second storage array 102B).Kagan and Kannan are analogous art because they are from the same field of endeavor, virtual machine management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kagan and Kannan before him or her, to modify the virtual environment of Kagan to include the distributed architecture of Kannan because the configuration would provide resiliency.
The suggestion/motivation for doing so would have been to collaborate failover features (Kannan: [0060], [0078]).
Therefore, it would have been obvious to combine Kagan and Kannan to obtain the invention as specified in the instant claim.

As to claims 15 and 40, Kagan does not appear to explicitly disclose the second system component runs in a server that is integrated in a network adapter.
However, Kannan discloses the second system component runs in a server that is integrated in a network adapter (Virtual Network Functions (VNFs) and others, will reside on the network edge platform. Enabled by a combination of containers and virtual machines...functions, as microservices, may split into control planes, user and data planes...Such user and data planes may be enabled through increased accelerators, both those residing in server platforms, such as FPGAs and Smart NICs; [0189]).
Kagan and Kannan are analogous art because they are from the same field of endeavor, virtual machine management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kagan and Kannan before him or her, to modify the virtual environment architecture of Kagan to include the smart NIC platform of Kannan in order to facilitate a distributed computing environment.
The suggestion/motivation for doing so would have been to collaborate failover features (Kannan: [0060], [0078]).
Therefore, it would have been obvious to combine Kagan and Kannan to obtain the invention as specified in the instant claim.

As to claims 18 and 43, Kagan discloses the peripheral device comprises a processor (protocol processor 34, fig. 1).
Kagan does not appear to explicitly disclose emulating a storage device by exposing a Non-Volatile Memory express (NVMe) device on the peripheral bus.
However, Kannan discloses emulating a storage device by exposing a Non-Volatile Memory express (NVMe) device on the peripheral bus (Data communications links 123a, 123b may be based on non-volatile memory express (‘NVMe’) or NVMe over fabrics (‘NVMf’) specifications that allow external connection to the storage device controller 119A-D from other components in the storage system 117. It should be noted that data communications links may be interchangeably referred to herein as PCI buses for convenience, [0065]). 
Kagan and Kannan are analogous art because they are from the same field of endeavor, virtual machine management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kagan and Kannan before him or her, to modify the virtual environment architecture of Kagan to include the NVMe infrastructure of Kannan in order to facilitate a distributed computing environment.
The suggestion/motivation for doing so would have been the relatively low access latencies of NVMe (Kannan: [0130]).
Therefore, it would have been obvious to combine Kagan and Kannan to obtain the invention as specified in the instant claim.

As to claims 19 and 44, Kagan discloses the peripheral device is a network adapter (network interface controllers (NICs), such as IB HCAs, [0021]), and Kannan disclose the network adapter emulates the storage device (storage controllers 125a, 125b may provide services through some number of network interfaces (e.g., 126a-d) to host, [0071]). The suggestion/motivation to combine remains as indicated above.

As to claims 24 and 49, Kagan discloses the peripheral device is a network adapter (network interface controllers (NICs), such as IB HCAs, [0021]).
Kagan does not appear to explicitly disclose emulating a Graphics Processing Unit (GPU) by exposing a GPU function on the peripheral bus.
However, Kannan discloses emulating a Graphics Processing Unit (GPU) by exposing a GPU function on the peripheral bus (standard machine learning frameworks may rely on CPUs instead of GPUs but the data ingest and training workflows may be the same [0176]; GPUs may be coupled to the storage system, for example, via NVMe-over-Fabrics (‘NVMe-oF’), [0178]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kagan and Kannan before him or her, to modify the virtual environment architecture of Kagan to include the GPU processing of Kannan because the GPU architecture would provide process acceleration.
The suggestion/motivation for doing so would have been to accelerate operations (Kannan: [0173]).
Therefore, it would have been obvious to combine Kagan and Kannan to obtain the invention as specified in the instant claim.

As to claims 25 and 50, Kagan discloses the second system component is configured to perform network operations (A single work queue can receive work requests from the respective application...to perform I/O operations (such as RDMA read and write, as well as send operations), [0023]; implementation of RDMA protocols over such networks, [0054]).
Kagan does not appear to explicitly disclose the operations performed on behalf of the emulated GPU.
However, Kannan discloses operations performed on behalf of the emulated GPU (standard machine learning frameworks may rely on CPUs instead of GPUs but the data ingest and training workflows may be the same [0176]; GPUs may be coupled to the storage system, for example, via NVMe-over-Fabrics (‘NVMe-oF’), [0178]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kagan and Kannan before him or her, to modify the virtual environment architecture of Kagan to include the GPU processing of Kannan because the GPU architecture would provide process acceleration.
The suggestion/motivation for doing so would have been to accelerate operations (Kannan: [0173]).
Therefore, it would have been obvious to combine Kagan and Kannan to obtain the invention as specified in the instant claim.

Claims 16 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan in view of Bansal et al. (US Pub. No. 2017/0272400), hereinafter referred to as Bansal.
As to claims 16 and 41, Kagan discloses the peripheral device comprises a network adapter (network interface controllers (NICs), such as IB HCAs, [0021]) arranged to transmit packets to a network (for communication with a packet network 22, [0028], fig. 1), arranged to (i) construct packets including obtaining portions of the packets from the first address space of the first system component, and (ii) transmit he packets to the network via the network adapter using the second network association (functions include constructing data packets containing data gathered from memory 28 for transmission over network 22...Client processes running on computer 20 communicate with the transport layer of network 22 via HCA 24 by manipulating a transport service instance, known as a "queue pair" (QP)...client process initiates work requests (WRs), which causes work items, referred to as work queue elements (WQEs), to be placed in the appropriate queues for execution by the HCA, [0029-0030]; WQEs serviced by HCA 24 on a given QP (including UMR WQEs) specify locations in memory 28 by means of an access address 74 comprising a memory key (MKey) 76 and a virtual address 77, [0044]).
While Kagan employs network communication protocols, Kagan is silent the specifics of addressing and therefore does not appear to explicitly disclose the first and second system components have respective first and second network addresses.
However, Bansal discloses the first and second system components have respective first and second network addresses (containers on a host (e.g., a server or a virtual machine) are assigned network addresses...provide routable network addresses (e.g., IP addresses) to containers on a host; [0005-0006]).
Kagan and Bansal are analogous art because they are from the same field of endeavor, virtual machine management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kagan and Bansal before him or her, to modify the virtual environment architecture of Kagan to include the network addressing of Bansal in order to facilitate connection between components of a distributed virtualized network.
The suggestion/motivation for doing so would have been to allow communication between different host containers (Bansal: [0006]).
Therefore, it would have been obvious to combine Kagan and Bansal to obtain the invention as specified in the instant claim.

Claims 20-22 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan in view of Kannan, as applied to claims 14-15, 18-19, 39-40, and 43-44 above, further in view of Kumar.
As to claims 20 and 45, Kagan discloses the processor in the peripheral device is configured to complete Input/Output (I/O) transactions for the first system component (A single work queue can receive work requests from the respective application...to perform I/O operations (such as RDMA read and write, as well as send operations), [0023]).
The combination of Kagan in view of Kannan does not appear the first system component accessing the second address space.
However, Kumar discloses the first system component accessing the second address space (To verify an access requested by a first agent to an address space of a second agent is permitted, the data mover may include or be coupled to a PASID permissions table (PPT). This permissions table may be used to validate a job submitter's access permissions for accessing the other PASIDs, as well as limiting access to certain address ranges; [0020]).
Kagan, Kannan, and Kumar are analogous art because they are from the same field of endeavor, virtual machine management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kagan, Kannan, and Kumar before him or her, to modify the virtual environment architecture of Kagan to include the access verification of Kumar in order to secure the address space access.
The suggestion/motivation for doing so would have been to ensure the data operations are performed securely (Kumar: [0056]).
Therefore, it would have been obvious to combine Kagan, Kannan, and Kumar to obtain the invention as specified in the instant claim.

As to claims 21 and 46, Kagan discloses the processor in the peripheral device is configured to access the second address source directly, using Remote Direct Memory Access (RDMA) (A single work queue can receive work requests from the respective application...to perform I/O operations (such as RDMA read and write, as well as send operations), [0023]).

As to claims 22 and 47, Kagan discloses the processor in the peripheral device is configured to complete the I/O transactions (A single work queue can receive work requests from the respective application...to perform I/O operations (such as RDMA read and write, as well as send operations), [0023]) using a network association of the second system component (To send and receive communications over network 22, the client process initiates work requests (WRs), which causes work items, referred to as work queue elements (WQEs), to be placed in the appropriate queues for execution by the HCA; [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2020/0285498 of Keeth et al. relates to VM and address space management. US Pub. No. 2014/0201421 of Schoenberg et al. is pertinent to managing translation among VM address spaces.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184